Citation Nr: 9919564	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-36 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
February 1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the New 
Orleans, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for a 
heart disability.  

This claim was previously remanded by the Board in November 
1997, for the purpose of further evidentiary development, to 
include review of the claims folder by a cardiovascular 
specialist and a search for additional treatment records.  In 
particular, the Board desired an opinion as to whether the 
veteran's heart disease could have had its onset during the 
long period of honorable active duty which ended in 1971, and 
it was requested that a VA physician-reviewer provide an 
opinion as to whether a comparative review of EKG's, 
conducted in December 1968 and August 1970, disclosed 
findings which were somehow suggestive of an early, in-
service manifestation of coronary artery disease.  


REMAND

Having reviewed the record, the Board has concluded that this 
claim is not yet ready for adjudication on appeal as 
evidentiary development remains to be completed.  

Specifically, the record indicates that in conjunction with 
the prior Remand, the RO requested copies of the veteran's 
treatment records from Barksdale Air Force Base.  These 
records are especially pertinent to the veteran's claim as he 
contends that they will show continuity of treatment for 
heart symptomatology between the time of his 1970 discharge 
from active service and his 1983 heart attack.  

By letter dated January 1998, the file supervisor at 
Barksdale Air Force Base indicated that the veteran's records 
were retired to St. Louis, and she was sending a form to the 
NPRC (National Personnel Records Center) requesting that the 
records be sent to their location at Barksdale.  She noted 
that there was usually a 5 to 6 week turnaround time on these 
requests.  No further correspondence from Barksdale Air Force 
Base is of record, and thus, it is unknown whether the 
veteran's treatment records were received at Barksdale, or 
whether any records were located by the NPRC.  

In light of the duty to assist, the Board believes that the 
RO should continue to seek these records by contacting the 
NPRC and the Barksdale facility in an attempt to determine 
their location.  

In addition, the Board desires an additional medical review 
of the veteran's claims folder.  In 1998, a VA physician-
reviewer examined the veterans' claims folder and indicated 
that he doubted that the isolated left axis deviation (shown 
in service) could be viewed as an early manifestation of 
coronary artery disease, without symptoms and without any 
other EKG abnormalities.  

The report of a 1970 consultation, conducted at the time of 
the veteran's discharge, indicates that the veteran had a 
history of a functional gastrointestinal disorder at least 
since 1963, and current symptoms included "heartburn" and 
epigastric fullness which was relieved somewhat by antacids.  
Service medical records show treatment for recurrent 
indigestion, suspected ulcer disease, and hiatal hernia.  The 
VA reviewer did not discuss the significance, if any, between 
these in-service medical findings and the veteran's 
subsequent diagnosis and treatment for coronary artery 
disease.    

In addition, the VA reviewer cited the absence of cardiac 
symptoms for over 12 years following military discharge.  In 
the Board's view, however, such a conclusion cannot be drawn 
without review of the records from Barksdale Air Force Base, 
where the veteran received post-service medical treatment 
between the years of 1970 and 1983.  As noted above, the 
availability of these records remains to be determined.  

On remand, therefore, the claims file will be made available 
for review by a VA specialist in cardiovascular disorders who 
has not previously reviewed the veteran's file.  

The Board is aware that the veteran's appeal has been pending 
since 1995, and it regrets the delay resulting from another 
Remand.  However, the Board is of the opinion that this 
additional evidentiary development is necessary to a 
determination as to whether the claimed benefits are 
warranted.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the file 
supervisor at Barksdale Air Force Base 
(see letter dated January 1998), in order 
to inquire as to whether any of the 
veteran's medical treatment records were 
received from the NPRC in response to the 
January 1998 request.  If so, the RO 
should request that such records be 
forwarded for consideration in 
conjunction with the veteran's appeal.  
Any response from Barksdale, whether 
positive or negative, should be 
associated with the claims folder.  In 
addition, the RO should contact the NPRC 
directly in order to request copies of 
the veteran's treatment records from 
Barksdale Air Force Base for the period 
between 1970 and 1983.  Again, any 
response from the NPRC should be 
associated with the claims folder, and if 
further inquiry is indicated, such 
inquiry should be fully pursued.  This 
claim should not be returned to the Board 
until such time as all available avenues 
to obtain these records have been 
exhausted.  

2.  Thereafter, the RO should make the 
veteran's claims folder available for 
review by a VA physician specializing in 
cardiovascular disorders who has not 
previously examined the veteran or 
reviewed his claims folder.  The examiner 
should be requested to incorporate all 
findings and opinions into a typewritten 
report.  

The examiner should review all of the 
service medical records, in order to 
provide an opinion as to whether there is 
evidence of any cardiac manifestations or 
symptomatology during the veteran's 
period of active service.  In particular, 
the reviewer should provide an opinion as 
to the relationship, if any, between the 
veteran's long history of treatment for 
gastrointestinal problems such as 
recurrent indigestion, "heartburn," 
suspected ulcer disease, and hiatal 
hernia, and the post-service diagnosis of 
coronary artery disease.  In addition, 
the examiner should discuss the 
significance, if any, between an in-
service medical notation regarding the 
veteran's August 1970 EKG, to the effect 
that "axis deviation of -30 degrees is 
not abnormal, greater than
-30 degrees is considered by most to be 
abnormal left axis and statistically 
would be associated with atherosclerotic 
heart disease," and the veteran's post-
service diagnosis with coronary artery 
disease.  

These opinions should be based on sound 
medical principles, without resort to 
speculation.  Complete reasons and bases 
should be provided for any opinions given 
or conclusions reached.  

2.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
If the examination report does not 
include all requested opinions with 
sufficient explanations and is not 
presented in a legible form, the report 
must be returned to the examiner for 
corrective action.  

3.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the veteran's service connection 
claim based on all of the evidence which 
is now of record.  If the decision 
remains adverse, the RO should provide 
the veteran and his representative with a 
Supplemental Statement of the Case, along 
with an adequate period of time within 
which to respond thereto.  Thereafter, 
the case should be returned to the Board 
for further action, as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









